ORDER
PER CURIAM.
Employer, Beutel School of Dance, Inc., appeals from the decision of the Labor and Industrial Relations Commission awarding claimant, Jeanette Sladek, workers’ compensation benefits.
We have reviewed the record on appeal and find that no error of law appears. An opinion would have no precedential value. However, the parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision of the Commission awarding workers’ compensation benefits is affirmed pursuant to Rule 84.16(b).